Citation Nr: 0125964	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-04 849	)	DATE
	)
	)


THE ISSUE

Whether the May 1962 decision of the Board of Veterans' 
Appeals (Board) that upheld severance of service connection 
for defective hearing of the left ear should be reversed or 
revised on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to February 
1945.

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 pursuant to a May 2001 
motion by the moving party (hereinafter the veteran) alleging 
CUE in a May 1962 decision, wherein the Board upheld 
severance of service connection for defective hearing of the 
left ear. 


FINDINGS OF FACT

1.  In a May 1962 decision, the Board upheld severance of 
service connection for defective hearing of the left ear.

2.  The veteran has failed to establish, undebatebly, that 
the correct facts, as they were then known, were not before 
the Board in May 1962, or that the RO failed to correctly 
apply the extant statutory or regulatory provisions.  


CONCLUSION OF LAW

The May 1962 Board decision was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.1400, 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is potentially applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise provided, these regulations also are 
effective November 9, 2000 (2001).

In this case, the veteran argues that CUE was committed in a 
prior Board decision.  The relevant evidence consists of the 
evidence of record at the time of that prior Board decision 
and the veteran's arguments in support of his current motion.  
In Livesay v. Principi, 14 Vet App 324 (2001), the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that the VCAA is not applicable to CUE motions.  The Court 
noted that while the VCAA is potentially applicable to all 
pending claims, as held in Holliday v. Principi, 14 Vet. App. 
280 (2001), and where applicable prudence dictates that VA 
and not the Court decide in the first instance what impact 
the VCAA has upon a claim, where the VCAA can have no 
application as a matter of law the Court not only may, but 
must so hold.  This is such a situation, as CUE claims are 
not conventional appeals, but rather are requests for 
revision of previous decisions.  CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, 
cannot encompass a person seeking a revision of a final 
decision based upon CUE pursuant to 38 U.S.C.A. §§ 5109A and 
7111.  As a consequence, VA's duties to notify and assist 
contained in the VCAA are not applicable to CUE motions.

Factual Background

The veteran served on active duty from April 1944 to February 
1945.  The service medical records include an April 1944 
induction examination report, which notes that hearing acuity 
was 0/15 in the left ear.  Principal defect was noted to be 
loss of hearing, left ear.

An April 1944 history of defective hearing notes the 
veteran's history of hearing loss since age seven.  The 
veteran reported that, at age seven, he fell down stairs and 
was knocked unconscious.  There was bleeding and aural 
suppuration in both ears.  The veteran stated that his 
hearing was "very poor" at that time and had not improved 
since that accident.  He indicated that he had previously 
been turned down for induction into the military several 
times because of his hearing loss.  He further indicated that 
he had completed basic training and, although his ears rang 
after rifle range practice, he did not feel that his hearing 
loss had been aggravated by service.

Clinical records dated November 27, 1944 note that the 
veteran was seen at Regional Hospital with complaints of 
hearing loss.  Final diagnosis of defective hearing, nerve 
type deafness, of the left ear.  Hearing loss was noted to be 
greater than 30 decibels and to have existed prior to 
induction.  The veteran was admitted to Borden General 
Hospital on November 28, 1944.  Clinical records note that 
the veteran had severe, bilateral defective hearing, mixed-
perceptive type, as the result of a concussion sustained in 
1926.  On examination of the left ear, the veteran received a 
0/20 evaluation for the "speech" test and a 0/15 evaluation 
for the "whisper" test.  Average decibel loss in the left 
ear was 100 percent.  The examiner noted that this disability 
existed prior to service.  

A February 1945 clinical record notes that the veteran had 
completed seven weeks of lip reading, two weeks of speech 
insurance and four weeks of auricular training.  
Additionally, he had been fitted with a hearing aid for the 
right ear.  A Certificate of Disability for Discharge was 
recommended because the veteran's hearing did not meet the 
minimum requirements even with a hearing aid.  A Certificate 
of Disability for Discharge, based on defective hearing that 
existed prior to service and was not aggravated therein, was 
issued that same month.

In February 1945, the veteran submitted a claim for service 
connection for defective hearing.  He stated, "I have had 
defective hearing since I was 7 y[ea]rs old but it has become 
worse the past two years."

In a February 1945 rating decision, service connection was 
granted for bilateral defective hearing and a 50 percent 
rating was assigned.

A September 1945 VA examination report notes the veteran's 
history of left-sided hearing loss since age seven and right-
sided hearing loss since 1943.  Examination of the left ear 
revealed normal auditory canals and no discharge.  Tympanic 
membrane appeared normal.  Ordinary conversation was heard in 
the left ear from 2 feet.  Diagnoses included left ear 
hearing 1/20 without aid of instrument.

A November 1947 VA examination report notes that the veteran 
reported trouble with his left ear for years, and occasional 
discharge from both ears before and after service.  He 
complained that his hearing was worse since being around gun 
fire.  Examination of the left ear revealed a healed 
perforation.  Ordinary conversation was heard in the left ear 
from 0 feet, both with and without a hearing aid.  Diagnoses 
included complete nerve deafness and conduction deafness of 
the left ear.

By letter dated October 30, 1961, the RO advised the veteran 
of its proposal to sever service connection for bilateral 
defective hearing on the basis that the evidence of record 
clearly and unmistakably established that the February 1945 
rating decision granting service connection for bilateral 
defective hearing constituted clear and unmistakable error.  
Specifically, the RO noted that the veteran had been turned 
down for military service on several occasions due to 
defective hearing, and service medical records note that he 
received treatment on several occasions for defective hearing 
that was caused by a concussion sustained in civilian life in 
1926.  The evidence established that the veteran was 
discharged for a hearing loss that existed prior to service, 
and was not aggravated therein.

Thereafter, in November 1961, the veteran submitted a 
statement from his physician, William C. Brann, M.D.  Dr 
Brann stated that he had treated the veteran for bilateral 
defective hearing for ten years.  He further stated:

While it is true that [the veteran] had 
some defective hearing before entering 
service in 1945, it is also true that the 
condition was aggravated while in 
service, as shown by [VA examination].  
Also it is true that a mine exploded 
within three feet of him while on 
infiltration training.  It appears 
positive that the condition was 
definitely service connected.

In a November 30, 1961 teletype to VA Central Office, the RO 
noted that the proposal to sever service connection was 
mailed to the veteran on October 30, 1961, and inquired as to 
whether there was time to complete the mandatory 60-day 
waiting period for severance of service connection under VAR 
1105(D).

A December 1961 letter from the Director of VA's Compensation 
and Pension Service to the RO states:

1.  Your teletype of November 30, 1961 
inquires as to whether severance of 
service connection my be effected in this 
case.  Notice of the proposed severance 
was mailed to the veteran by us on 
October 30, 1961.  The 60-day period 
provided by VAR 1105(D) will expire on 
December 29, 1961.  Unless evidence is 
received which would justify a different 
conclusion, a rating completing action 
under VAR 1105(A) should be prepared and 
dated on December 29.  If the veteran has 
not submitted such evidence by the close 
of business on December 29, the rating 
will be made effective.  It will require 
close control to insure that action is 
timely taken.

2.  We reviewed all cases which were 
received in Central Office through 
October 30, 1961 and if we concurred in 
the proposed severance, notice of the 
proposal was placed in the mail on that 
date.  Some of our letters to the field 
stations advising of our action were not 
released until later.  The other cases to 
which you refer were not received in 
Central Office until after October 30, 
although they may bear date of October 30 
affixed by the Veterans Benefits Office, 
Administrative Division, Transfer Unit, 
enroute to us.  The required 60 day 
notice could not be given in these cases, 
hence the service connection is protected 
under 38 USC 359.

During a December 1961 personal hearing, the veteran 
testified that although he had defective hearing prior to 
service, his hearing loss got worse during combat training, 
when he as exposed to gun fire and exploding land mines.  He 
indicated that he was furnished a hearing aid and took lip 
reading classes during service.

In a December 29, 1961 rating decision, the RO severed 
service connection for bilateral defective hearing, effective 
December 31, 1961.

Thereafter, the veteran underwent a VA examination in 
February 1962.  Examination of the left ear revealed a clear 
ear canal.  The tympanic membrane was not retracted, scarred, 
or perforated; there was no discharge.  Air conduction was 
depressed to the vanishing points for all tuning forks.  
Diagnoses included defective hearing of the left ear, 
extremely severe, perceptive type, cause undetermined.

The veteran testified during an April 1962 hearing before the 
Board in Washington, DC.  He stated that he had a lot of 
trouble with his ears during service, as a result of firing 
heavy ammunition and crawling infiltration courses.

In a May 1962 decision, the Board upheld the severance of 
service connection for bilateral defective hearing.  The 
Board determined, in pertinent part, that deafness in the 
left ear was present at induction.  The Board further 
determined that defective hearing of the left ear, which 
preexisted service, clearly and unmistakably was not 
aggravated by service.  Therefore, the Board concluded that 
the grant of service connection was clearly and unmistakably 
erroneous and should be discontinued.

In May 2001, a motion was received from the veteran and his 
representative alleging CUE in a May 1962 decision, wherein 
the Board (in pertinent part) upheld a severance of service 
connection for defective hearing of the left ear.  The 
veteran and his representative argued that 38 C.F.R. § 3.105 
(pertaining to severance of service connection), as in effect 
at the time of the May 1962 decision, was not properly 
applied.  Specifically, they argued that the applicable law 
required that severance be based on a finding of "clear and 
unmistakable" error; however, the evidence of record did not 
undebatably support severance because the veteran's private 
physician had opined that the veteran's hearing loss was 
aggravated during service.  

In addition, the veteran and his representative noted that 
the veteran had been service connected for defective hearing 
of the left ear for 15 years prior to the severance.  They 
argued that service connection was not severed in December 
1961 because of a finding of clear and unmistakable error, 
but because of the passage of Public Law 86-501, which stated 
that service connection for any disability or death which has 
been in force for ten or more years shall not be severed on 
or after January 1, 1962.  Pub. L. 86-501, § 1, June 10, 1960 
(as codified at 38 U.S.C. § 359 (1958 & Supp. V).  
Furthermore, the veteran and his representative alleged that 
the RO's proposal to sever service connection was mailed 
late; therefore, the veteran was not provided with the 60-day 
notice required by law.  They essentially argued that had the 
proper 60-day notice been provided, service connection for 
defective hearing would have been protected from severance 
under the provisions of 38 U.S.C. § 359.  

Analysis

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. 7111(a).  Review to determine whether CUE 
exists in a case may be instituted by the Board on its own 
motion, or upon request of a claimant at any time after the 
decision is made.  38 U.S.C.A. 7111(c) and (d).  A request 
for revision is to be submitted directly to the Board and 
decided by the Board on the merits, 38 U.S.C.A. 7111(e), and 
a claim filed with the Secretary requesting such reversal or 
revision is to be considered a request to the Board, 38 
U.S.C.A. 7111(f).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. 20.1400-1411.  According to 
regulation, CUE is "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  38 C.F.R. 20.1403(a); see Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were ignored or incorrectly applied.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
38 C.F.R. 20.1403(b); see Russell v. Principi, 3 Vet. App. 
310, 314 (1992).

In Russell, the Court propounded a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed a the time of the 
prior adjudication in question.  Russell, 3 Vet. App. at 313-
14.

In Fugo, the Court refined and elaborated on the definition 
of CUE and pleading requirements, stating:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  ... If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44.  Thus, as a threshold matter, a 
claimant must plead CUE with sufficient particularity.  Only 
if this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same).

The applicable regulations further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not clear and 
unmistakable include: (1) Changed diagnosis.  A new diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  The laws and regulations 
in effect at the time of the disputed Board decision were to 
the same effect.

The regulations in effect at the time of the Board's decision 
include the following provisions.  Service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being on the 
Government).  A change in diagnosis may be accepted as a 
basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in light of all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings and reasons supporting the conclusion.  38 C.F.R. 
§ 3.105(d) (1962).

War veterans will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  History of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b) (1962).

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1962).

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2) (1962).

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his own interest is of no force and effect if other 
data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  38 
C.F.R. § 3.304(b)(3) (1962).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service, the conclusion must 
be that they preexisted service.  Similarly, manifestations 
of lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period, will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c) (1962).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306 (1962).

In this case, the Board finds that the May 1962 Board 
decision did not contain CUE.  The evidence of record at the 
time of the 1962 decision showed that defective hearing of 
the left ear was noted upon entrance.  An induction 
examination report noted that hearing acuity was 0/15 in the 
left ear; diagnosis was loss of hearing, left ear.  At that 
time, the veteran also reported a history of hearing loss, 
which had never improved, since a fall at the age of seven.  
The veteran also reported that he previously had been turned 
down for induction into the military on several occasions 
because of his hearing loss.  Throughout service, the veteran 
was noted to have a 100 percent average decibel loss in the 
left ear.  He was issued a Certificate of Disability for 
Discharge based on defective hearing that existed prior to 
service.  Thereafter, following his discharge from service, 
the veteran was afforded VA examinations.  The veteran's 
personal history was reviewed and it was basically the same 
as noted during his extensive inservice examination.  
Diagnosis is 1945 was left ear hearing 1/20; diagnosis in 
1947 was complete nerve and conduction deafness of the left 
ear.  Also received by the RO was a statement from the 
veteran's private physician, to the effect that the veteran's 
bilateral defective hearing, which existed prior to service, 
was aggravated by exposure to noise during service.

Based on all of the evidence of record, the RO severed 
service connection as the evidence as a whole showed that the 
presumption of soundness was rebutted because there was clear 
and unmistakable evidence that demonstrated that the veteran 
had defective hearing of the left ear prior to service and 
that disorder was not aggravated by his service.  The RO 
found that the evidence established the same levels of 
hearing in the left ear prior to service, during service and 
subsequent to service which were diagnosed, post-service, to 
be complete deafness of the left ear.  The RO further found 
that there was no evidence of aggravation of his disability 
during service.  In the Board's May 1962 decision, the Board 
essentially affirmed the findings of the RO in upholding the 
severence of service connection for left ear hearing loss.

Currently, the Board finds that the Board's 1962 
determination (that there was clear and unmistakable evidence 
that defective hearing of the left ear existed prior to 
service and was not aggravated therein) was supported by the 
evidence then of record.  That is, the existing evidence 
provided support for the determination that there existed 
clear and unmistakable evidence to rebut the presumption of 
soundness on induction.  Defective hearing of the left ear, 
measured at 0/15, was noted at induction.  Complete deafness 
in the left ear was noted throughout service.  Following 
service, findings in 1945 reflected a slight improvement, 
with hearing acuity of 1/20 in the left ear, and findings in 
1947 again reflected complete deafness in the left ear.  
While the Board notes that the veteran's private physician 
did opine that the veteran's defective hearing had been 
aggravated by noise exposure during service, this statement 
(not specific to the left ear) was in apparent conflict with 
the the actual measurements of in-service hearing acuity, 
which, as interpreted by the Board, did not show an increase 
in severity of the veteran's defective hearing in the left 
ear, beyond the natural progression, during service.  
Essentially, then, the Board concluded that the most 
probative evidence of record established that the veteran's 
defective hearing of the left ear was not aggravated during 
service.  Thus, there was a basis in the record for the 
Board's conclusion that there was clear and unmistakable 
evidence that demonstrated that the veteran had defective 
hearing in the left ear prior to service and that disorder 
was not aggravated by his service.

This argument advanced concerning CUE has much to do with the 
weight given to the evidence at the time of the Board's May 
1962 decision.  The veteran and his representative 
essentially argued that the evidence of record in 1962 was 
insufficient to meet the standard of being "obvious and 
manifest," so as to be sufficient to rebut the presumption of 
soundness.  The Board weighed that evidence differently and 
did find that it met the standard.  As noted above, a 
disagreement with how the facts were weighed or evaluated 
does not constitute CUE.  38 C.F.R. § 20.1403(d)(3).

Furthermore, turning to the veteran's argument regarding the 
passage of Public Law 86-105 and the RO's failure to provide 
the veteran with the proper notice, the Board notes that the 
law in effect at he time of the Board's 1962 decision 
includes the following provisions.  When severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared, setting forth all material facts 
and reasons and submitted to Central Office for review 
without notice to claimant or representative.  If the 
proposal is approved on review by Central Office, the 
claimant will be notified of the contemplated action and 
furnished detailed reasons therefor and will be given a 
reasonable period, not to exceed 60 days from the date on 
which notice is mailed to his last address of record, for the 
presentation of additional evidence.  38 C.F.R. § 3.105(d) 
(1962).

Service connection for any disability or death which has been 
in force for ten or more years shall not be severed on or 
after January 1, 1962, except up a showing that the original 
grant of service connection was based on fraud or it is 
clearly shown from military records that the person concerned 
did not have the requisite service or character of discharge.  
Pub. L. 86-501, § 1, June 10, 1960 (as codified at 38 U.S.C. 
§ 359 (1958 & Supp. V).

The evidence of record notes that a rating proposing 
severance was prepared and submitted to Central Office for 
review.  The proposal was approved on review by Central 
Office; thereafter, by letter dated October 30, 1961, the 
veteran was notified of the contemplated action and furnished 
detailed reasons therefor.  He was given 60 days to present 
additional evidence, which he did.  By rating decision dated 
December 29, 1961, the RO severed service connection, 
effective December 31, 1961, which is obviously prior to 
January 1, 1962.

Furthermore, Central Office noted that certain other cases 
were not received in Central Office until after October 30; 
therefore, the required notice could not be given in these 
cases and service connection was protected under 38 USC 
§ 359.  However, Central Office specifically noted that the 
veteran's case was received prior to October 30, and the 
veteran was notified of the contemplated severance by letter 
dated October 30; therefore, the required notice (not to 
exceed 60 days) under 38 C.F.R. § 3.105(d) (1962) was 
properly given in the veteran's case.

The Board finds that the Board's decision which upheld 
severance of service connection for defective hearing was 
based upon proper application of the facts then before the 
Board to the law then in existence.  The allegation of 
failure to follow applicable regulations is not supported by 
close review of the record, and, further, it is not shown, 
that the alleged failure to follow an applicable regulation 
changed the outcome.

Thus, in addition to the above noted-deficiencies in pleading 
CUE, the veteran has simply failed to establish, undebatebly, 
that the correct facts, as they were then known, were not 
before the Board in May 1962, or that the RO failed to 
correctly apply the extant statutory or regulatory 
provisions.  Hence, clear and unmistakable error in the 
Board's May 1962 decision was not clearly and unmistakably 
erroneous.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not 
applicable, and the appeal must be denied.  See 38 U.S.C.A § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 




ORDER

As the Board's May 1962 decision that upheld severance of 
service connection for defective hearing of the left ear was 
not clearly and unmistakably erroneous, the benefit sought on 
appeal is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

 



